JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed. Long claims that the Department of Transportation discriminated against her on the basis of her race in denying her a career ladder promotion. The Department submitted evidence that it did not *3promote Long because she was not qualified for a promotion. J.A. 14-15. Long did not offer sufficient evidence to create a genuine dispute that the Department’s nondiscriminatory explanation was pretextual. Id. at 18. Therefore, the District Court properly granted the Department’s motion for judgment as a matter of law. See Fed.R.Civ.P. 50(a). Cf. Barnette v. Chertoff, 453 F.3d 513, 519 (D.C.Cir.2006).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. CIR. R. 41.